United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Metro, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1161
Issued: September 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 23, 2014 appellant filed a timely appeal from the March 5, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP) terminating her compensation.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation effective March 9, 2014 on the grounds that she had no disability due to her
accepted work injuries after that date.
FACTUAL HISTORY
On May 28, 2010 OWCP accepted that appellant, then a 31-year-old letter carrier,
sustained major depression (single episode) and generalized anxiety disorder due to her work. It
1

5 U.S.C. §§ 8101-8193.

accepted that her conditions were caused by three wrongful disciplinary actions: a
September 17, 2009 notice of disciplinary action for absence without leave; a November 9, 2009
notice of disciplinary action for failing to follow instructions and unsatisfactory performance;
and a November 19, 2009 notice of disciplinary action for failing to follow instructions and
unsatisfactory performance. Appellant stopped work on November 19, 2009. She received
disability compensation on the periodic rolls.
Effective November 22, 2011, OWCP terminated appellant’s wage-loss compensation
and medical benefits based on the opinion of an OWCP referral physician that she ceased to have
work-related residuals as of that date. In a June 14, 2012 decision, an OWCP hearing
representative reversed the termination determination on the grounds that the opinion of
OWCP’s referral physician was not based on a complete and accurate statement of accepted
facts. Appellant’s compensation was restored and she was placed on the periodic rolls.
On January 23, 2012 appellant returned to limited-duty work at the employing
establishment for four hours a day. She eventually worked her way up to six hours a day.
Appellant received partial wage-loss compensation for the portion of each eight-hour day that
she did not work. She stopped work on June 28, 2012 and received total disability
compensation.
In a June 28, 2012 report, David Aycock, Ph.D., an attending clinical psychologist,
advised that he had treated appellant on a regular basis. He stated, “Due to the recent events at
her workplace, her stress levels have elevated significantly and [appellant] is unable to discharge
her work duties at present. It is undetermined when she will be capable of returning to her work
responsibilities.”
In June 2012, OWCP referred appellant to Dr. Kenneth E. Goolsby, a Board-certified
second opinion psychiatrist, for an examination and opinion on her work-related residuals. In a
June 19, 2012 report, Dr. Goolsby discussed appellant’s medical history, including the accepted
conditions of major depression (single episode) and generalized anxiety disorder. He noted that
the statement of accepted facts showed that these conditions were accepted as being caused by
three wrongful disciplinary actions dated September 17, November 9 and 19, 2009. Dr. Goolsby
reported the findings of his examination and diagnosed major depression (single episode without
psychotic features) and generalized anxiety disorder. He found that there continued to be
multiple objective findings to support the diagnosis of major depressive disorder, including
depressed mood, decreased energy, prolonged depressed mood, decreased energy, decreased
concentration, anhedonia, feeling of hopelessness and helplessness and fleeting suicidal
thoughts. Dr. Goolsby noted that appellant also met many of the criteria for generalized anxiety
disorder, including experiencing excessive anxiety, difficulty controlling worrying, restlessness,
fatigue, difficulty concentration, irritability and sleep disturbance. He stated that it was his
“impression that these conditions were caused by the compensable factors of employment as
described in the statement of accepted facts” and that appellant’s “psychiatric condition has not
resolved as evidenced by her continued diagnosis of major depressive disorder and generalized
anxiety disorder.” Dr. Goolsby determined that appellant’s major depressive disorder and
generalized anxiety disorder had not resolved due to a lack of an aggressive
psychopharmaceutical management program for her depressive symptoms. He stated that

2

appellant was currently unable to work in any capacity due to her recurrent major depressive
disorder and generalized anxiety disorder.
In an October 9, 2012 report, Dr. Aycock stated that appellant’s diagnoses were
depressive disorder and anxiety disorder and noted that these conditions were still medically
present, unresolved and disabling. He noted that these conditions were not aggravations of any
preexisting conditions and that appellant’s functioning had not returned to her preinjury status.
Appellant currently was disabled from all employment settings. He noted that she attempted to
return to work from January to June 2012, but that her symptom complex returned in force.
In treatment reports dated March 5 to November 19, 2013, Dr. Aycock reiterated that
appellant’s diagnoses were depressive disorder and anxiety disorder. He noted that these
conditions were still medically present, unresolved and disabling.
In August 2013, OWCP again referred appellant to Dr. Goolsby, for an examination and
opinion on her work-related residuals.2 In an August 19, 2013 report, Dr. Goolsby provided
findings that were similar to those in his June 19, 2012 report. He diagnosed major depression
(single episode without psychotic features) and generalized anxiety disorder and stated the
conditions were caused by the 2009 disciplinary actions mentioned in the statement of accepted
facts. Dr. Goolsby again advised that the conditions had not resolved due to a lack of an
aggressive psychopharmaceutical management program for appellant’s depressive symptoms.
He stated that appellant was currently unable to work in any capacity due to her recurrent major
depressive disorder and generalized anxiety disorder.
In a January 24, 2014 letter, OWCP advised appellant that it proposed to terminate her
wage-loss compensation on the grounds that she ceased to have disability due to the accepted
work conditions.3 It stated that the proposed termination action was supported by the June 28,
2012 report of Dr. Aycock and the June 19, 2012 report of Dr. Goolsby. OWCP suggested that
appellant sustained a new work-related emotional condition by indicating that “the events
leading up to the [June 28, 2012] work stoppage were associated with her new work factors not
associated with the [November 9, 2009] work events.” It provided her 30 days to submit
evidence or argument challenging the proposed termination action.4
In a March 5, 2014 decision, OWCP terminated appellant’s compensation effective
March 9, 2014. It found that she had no disability due to her accepted work injuries after that
date. It indicated that the June 28, 2012 report of Dr. Aycock and the June 19, 2012 report of
Dr. Goolsby supported this action.

2

It is unclear why OWCP undertook a second referral to Dr. Goolsby without asking him to clarify his June 19,
2012 report.
3

OWCP did not provide any indication that it would terminate appellant’s medical benefits.

4

OWCP stated that a formal wage-earning capacity determination was issued on July 25, 2012. However, there
is no indication that such a determination has been made. The record contains a July 25, 2012 instructional letter
explaining appellant’s compensation rate, but this does not constitute a formal wage-earning capacity determination.

3

LEGAL PRECEDENT
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.5 OWCP may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.6
OWCP’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.7
ANALYSIS
On May 28, 2010 OWCP accepted that appellant sustained major depression (single
episode) and generalized anxiety disorder due to her work due to three wrongful disciplinary
actions dated September 17, November 9 and 19, 2009.
Appellant stopped work on
November 19, 2009 and received disability compensation on the periodic rolls. On January 23,
2012 appellant returned to limited-duty work for the employing establishment for four hours per
day and she eventually worked her way up to six hours per day. She stopped work on June 28,
2013 and began to receive total disability compensation.
OWCP terminated appellant’s wage-loss compensation effective March 9, 2014 on the
grounds that she had no disability due to her accepted work injuries after that date. It based its
termination action on a June 28, 2012 report of Dr. David Aycock, an attending clinical
psychologist, and a June 19, 2012 report of Dr. Goolsby, a Board-certified psychiatrist serving as
an OWCP referral physician.
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation effective March 9, 2014. The June 28, 2012 report of Dr. Aycock and
the June 19, 2012 report of Dr. Goolsby do not establish that appellant’s accepted work
conditions no longer caused disability.
In a June 28, 2012 report, Dr. Aycock stated, “Due to the recent events at her workplace,
her stress levels have elevated significantly and [appellant] is unable to discharge her work duties
at present. It is undetermined when she will be capable of returning to her work
responsibilities.” The Board finds that this report does not support the termination of appellant’s
wage-loss compensation. Dr. Aycock did not provide an opinion that appellant’s accepted
conditions of major depression (single episode) and generalized anxiety disorder were no longer
causing disability. OWCP suggested that the June 28, 2012 report established that appellant
sustained a new emotional condition due to work factors encountered when she returned to parttime work in early 2012. However, Dr. Aycock’s did not provide a clear opinion on this matter.
Moreover, he explicitly stated in numerous treatment reports of record that appellant continued
to have disability due to her accepted work conditions. In an October 9, 2012 report, Dr. Aycock
stated that appellant’s diagnoses were depressive disorder and anxiety disorder and noted that the
5

V.C., 59 ECAB 490 (2008); Charles E. Minniss, 40 ECAB 708, 716 (1989).

6

Id.

7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

conditions were still medically present, unresolved and disabling. He stated that appellant’s
functioning had not returned to preinjury status and she currently was disabled from all
employment settings.
OWCP also determined that Dr. Goolsby’s June 19, 2012 report supported its termination
action. The Board notes that the physician provided an opinion that appellant’s accepted work
conditions had not resolved. Dr. Goolsby discussed the accepted conditions of major depression
(single episode) and generalized anxiety disorder and noted that the statement of accepted facts
provided that the conditions were accepted as being caused by three wrongful disciplinary
actions from 2009. He diagnosed major depression (single episode without psychotic features)
and generalized anxiety disorder and posited that these conditions had not resolved due to a lack
of an aggressive psychopharmaceutical management program for appellant’s depressive
symptoms.8 Dr. Goolsby stated that appellant was currently unable to work in any capacity due
to her recurrent major depressive disorder and generalized anxiety disorder.
For these reasons, the Board finds that OWCP did not meet its burden of proof to
terminate appellant’s wage-loss compensation effective March 9, 2014.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation effective March 9, 2014 on the grounds that she had no disability due to
her accepted work injuries after that date.

8

Dr. Goolsby stated that it was his “impression that these conditions were caused by the compensable factors of
employment as described in the statement of accepted facts” and that appellant’s “psychiatric condition has not
resolved as evidenced by her continued diagnosis of major depressive disorder and generalized anxiety disorder.”
He also produced an August 19, 2013 report in which he provided findings that were similar to those contained in
his June 19, 2012 report.

5

ORDER
IT IS HEREBY ORDERED THAT the March 5, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 12, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

